Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-10, and 12-21 have been examined and rejected. This Office action is responsive to the RCE filed on 12/28/2020, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, and 20-21 are rejected under AIA  35 U.S.C §103 as being unpatentable over Spinelli et al. (US 20070088500 A1, hereinafter Spinelli) in view of Ettinger et al. (US 20160138927 A1, hereinafter Ettinger) and in view of Abramovich et al. (US 20080262714 A1, hereinafter Abramovich).

As to independent claims 1, and 20-21, Spinelli teaches a method (paragraph [0002], a method for providing driving directions over an Internet web site), comprising: 
at an electronic device with a display and one or more input devices (paragraph [0025], The user interface 100 can be displayed on any type of display, such as a television, PC or laptop monitor, cell-phone display, PDA display and the like; paragraph [0026], the user interface can also have a button 106 or other means for instructing the software to input the entered starting and ending address and to generate driving instructions based thereon): 
displaying a map of a geographic region on the display (paragraph [0035], FIG. 2 illustrates a user interface 200 having a map 202 displayed thereon); 
detecting, via the one or more input devices, a first user input to select a starting location on the map (paragraph [0036], a first click at the starting address/location); 
after detecting the first user input, detecting, via the one or more input devices, a second user input to select a first direction of navigation from the starting location (paragraph [0036], a subsequent click on an ending address/location, which serves to input such starting and ending addresses/locations to the software or algorithm for generation of the directions); and 
(paragraph [0036], a subsequent click on an ending address/location, which serves to input such starting and ending addresses/locations to the software or algorithm for generation of the directions, wherein the generated direction is the determined path in the direction of navigation).
Spinelli does not teach:
determining a path on the map that traverses in the first direction of navigation and connects the starting location to an ending location;
providing, based on a verbosity setting, audio that includes traversal information about traversing along the path in the geographic region in the first direction of navigation and from the starting location to the ending location, wherein the verbosity setting of the traversal information is customizable to provide audio from at least one of only street names of the path, hazards along the path, and points of interest along the path, wherein in accordance with a determination that a detail setting of the traversal information is set at a first level, providing audio of the traversal information comprises providing a first level of detail about traversing along the path in the geographic region from the starting location to the ending location, wherein in accordance with a determination that the detail setting of the traversal information is set at a second level, providing audio of the traversal information comprises providing a second level of detail about traversing along the path in the geographic region from the starting location to the ending location, wherein the second level of detail contains additional traversal 
Ettinger teaches:
determining a path on the map that traverses in the first direction of navigation and connects the starting location to an ending location (paragraph [0033], At step 172, the system receives an instruction from a user to provide map/routing between a first geographical location (origin), and a second geographical location (destination); paragraph [0035], At step 176, depending on the configuration, and the user/vehicle's current location, time and/or other criteria, the system provides an adapted map/routing information);
providing, based on a verbosity setting, audio that includes traversal information about traversing along the path in the geographic region in the first direction of navigation and from the starting location to the ending location, wherein the verbosity setting of the traversal information is customizable (paragraph [0006], the routing information can include a graphical component (e.g., a graphical representation of a suggested driving route displayed in combination with a graphical map), coupled with a textual or audio component (e.g., directions to the user on how to drive in order to reach the destination; audio guidance information is provided; paragraph [0032], at step 170, the system receives one or more user-specified and/or third-party and/or external-specified configuration; user-specified configuration of routing information is the verbosity setting), wherein in accordance with a determination that a detail setting of the traversal information is set at a first level, providing audio of the traversal information comprises providing a first level of detail about traversing along the path in the (paragraph [0035], depending on the configuration, and the user/vehicle's current location, time and/or other criteria, the system provides an adapted map/routing information (e.g., routing information turned off, with no routing information; routing information turned on, with reduced level of routing information; routing information turned on, with full level of routing information; or another level of adapted map/routing information; the reduced level of routing information is the first level the full level routing information is the second level), and wherein an amount and type of traversal information received at different levels are user-customizable (paragraph [0025], a user 101 can specify a setting 120 (such as the use of a "volume" or "slider" type control, or an "expert" software setting), which is used by the information filtering application; paragraph [0032], at step 170, the system receives one or more user-specified and/or third-party and/or external-specified configuration; user-specified configuration is the verbosity setting which could be adjusted by user).
Since Spinelli teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Ettinger, as the prior arts are in the same application provide an adapted map/routing information (Ettinger, paragraph [0035]).
Spinelli/Ettinger does not teach:
to provide audio from at least one of only street names of the path, hazards along the path, and points of interest along the path.
Abramovich teaches:
to provide audio from at least one of only street names of the path, hazards along the path, and points of interest along the path (paragraph [0072], route guidance and/or driving directions generated and/or presented using graphics and/or audio; paragraph [0149], partial routing, in which route guidance information for a first route segment has reduced details or substantially no route guidance information (e.g., "go to your sister's house"), whereas route guidance for a second routing has increased details (e.g., "go south on Broadway, turn right at 37th Street"); the second routing with increased details provides street names of the path).
Since Spinelli/Ettinger teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to provide audio from at least one of only street names of the path, hazards along the path, and points of interest along the path, as taught by Abramovich, as the prior arts are in the same application field of providing path guidance information a second routing has increased details (Abramovich, paragraph [0149]).


Claim 2 is rejected under AIA  35 U.S.C §103 as being unpatentable over Spinelli et al. (US 20070088500 A1, hereinafter Spinelli) in view of Ettinger et al. (US 20160138927 A1, hereinafter Ettinger) and in view of Abramovich et al. (US 20080262714 A1, hereinafter Abramovich) and in view of Wagelin et al. (US 20140197924 A1, hereinafter Wagelin).

As to dependent claim 2, the rejection of claim 1 is incorporated. Spinelli teaches the method of claim 1, further comprising in response to detecting the first user input, the starting location is selected (paragraph [0036], a first click at the starting address/location).
Spinelli/Ettinger/Abramovich does not teach:
providing audio that includes a description of a location.  
	Wagelin teaches:
providing audio that includes a description of a location (paragraph [0022], the location indicating output O may include textual or voice descriptions (e.g., distance and/or direction to facility)).  
to communicate the location or proximity of the public facility A in a variety of ways (Wagelin, paragraph [0022]).

Claim 3 is rejected under AIA  35 U.S.C §103 as being unpatentable over Spinelli et al. (US 20070088500 A1, hereinafter Spinelli) in view of Ettinger et al. (US 20160138927 A1, hereinafter Ettinger) and in view of Abramovich et al. (US 20080262714 A1, hereinafter Abramovich) and in view of Stanger et al. (US 20120066035 A1, hereinafter Stanger).

As to dependent claim 3, the rejection of claim 1 is incorporated. Spinelli/Ettinger/Abramovich does not teach the method of claim 1, wherein detecting the first user input comprises detecting a double tap gesture over a location on the map to designate the location as the starting location.  
	Stanger teaches:
detecting the first user input comprises detecting a double tap gesture over a location on the map to designate the location as the starting location (paragraph [0069], a request such as "double tap map for start point" can be displayed to assist the user in establishing a route.  It a tap is detected at 1012, a tap count is evaluated at 1014 to identify a double tap).  
Since Spinelli/Ettinger/Abramovich teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting the first user input comprises detecting a double tap gesture over a location on the map to designate the location as the starting location, as taught by Stanger, as the prior arts are in the same application field of providing travel guidance information on a map. By incorporating Stanger into Spinelli/Ettinger/Abramovich would expand the utility of Spinelli/Ettinger/Abramovich’s system by allowing to assist the user in establishing a route (Stanger, paragraph [0069]).

Claim 4 is rejected under AIA  35 U.S.C §103 as being unpatentable over Spinelli et al. (US 20070088500 A1, hereinafter Spinelli) in view of Ettinger et al. (US 20160138927 A1, hereinafter Ettinger) and in view of Abramovich et al. (US 20080262714 A1, hereinafter Abramovich) and in view of VENKATRAMAN et al. (US 20140107919 A1, hereinafter VENKATRAMAN).

As to dependent claim 4, the rejection of claim 1 is incorporated. Spinelli/Ettinger/Abramovich does not teach the method of claim 1, wherein detecting 
	VENKATRAMAN teaches:
detecting the first user input comprises detecting an audio command to designate a location on the map as the starting location (paragraph [0067], the starting location may be specified as a name of a place (provided by the user through a voice-interface, a keypad, or some other interface), a point on a map (displayed on the mobile device's screen), an address, geographical coordinates, etc).
Since Spinelli/Ettinger/Abramovich teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting the first user input comprises detecting an audio command to designate a location on the map as the starting location, as taught by VENKATRAMAN, as the prior arts are in the same application field of providing travel guidance information display on a map. By incorporating VENKATRAMAN into Spinelli/Ettinger/Abramovich would expand the utility of Spinelli/Ettinger/Abramovich’s system by allowing the starting location may be specified as a name of a place (VENKATRAMAN, paragraph [0067]).


Claim 6 is rejected under AIA  35 U.S.C §103 as being unpatentable over Spinelli et al. (US 20070088500 A1, hereinafter Spinelli) in view of Ettinger et al. (US 20160138927 A1, hereinafter Ettinger) and in view of Abramovich et al. (US 20080262714 A1, hereinafter Abramovich) and in view of Hansen (US 20130060462 A1, hereinafter Hansen).

As to dependent claim 6, the rejection of claim 1 is incorporated. Ettinger teaches the method of claim 1, wherein in response to detecting the second user input, and in accordance with the path between the starting location and the ending location, providing the audio of the traversal information comprises providing audio information (paragraph [0006], the routing information can include a graphical component (e.g., a graphical representation of a suggested driving route displayed in combination with a graphical map), coupled with a textual or audio component (e.g., directions to the user on how to drive in order to reach the destination).
Spinelli/Ettinger/Abramovich does not teach:
in accordance with a determination of at least one point of interest along the path, providing the audio of the traversal information comprises providing audio information about at least one point of interest.
Hansen teaches:
in accordance with a determination of at least one point of interest along the path, providing the audio of the traversal information comprises providing audio information about at least one point of interest (paragraph [0023], if the familiar POI is "Larry's house" having the address 123 Riverside Drive, then the control module 26 would include control logic for instructing at least one of the display 22 and the audio system 32 for providing either a visual or an audio indicator instructing a driver to "turn left in 400 feet, past Larry's house").
the familiar POI will be selected as a reference to guide the vehicle (Hansen, paragraph [0023]).


Claim 7 is rejected under AIA  35 U.S.C §103 a1s being unpatentable over Spinelli et al. (US 20070088500 A1, hereinafter Spinelli) in view of Ettinger et al. (US 20160138927 A1, hereinafter Ettinger) and in view of Abramovich et al. (US 20080262714 A1, hereinafter Abramovich) and in view of Inukai (US 20060190167 A1, hereinafter Inukai).

As to dependent claim 7, the rejection of claim 1 is incorporated. Spinelli teaches the method of claim 1, wherein in response to detecting the second user input, providing the audio of the traversal information and from the starting location and the ending location, providing t the traversal information (paragraph [0036], a subsequent click on an ending address/location, which serves to input such starting and ending addresses/locations to the software or algorithm for generation of the directions, wherein the generated direction is the determined path in the direction of navigation).
Spinelli/Ettinger/Abramovich does not teach:
in accordance with a determination of a distance from the starting location and the ending location, providing the audio of the traversal information comprises providing the audio of information that includes the distance.  
Inukai teaches:
in accordance with a determination of a distance from the starting location and the ending location, providing the traversal information comprises providing information that includes the distance (paragraph [00071], sound for presenting the distance of the route as the route outline would say, "The driving distance is 30 km", wherein 30km is the determined distance).  
Since Spinelli/Ettinger/Abramovich teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in accordance with a determination of a distance from the starting location and the ending location, providing the traversal information comprises providing information that includes the distance, as taught by Inukai, as the prior arts are in the same application field of providing travel guidance information on a map. By incorporating Inukai into Spinelli/Ettinger/Abramovich would expand the utility of Spinelli/Ettinger/Abramovich’s system by allowing information presented in the route outline by use of sound (Inukai, paragraph [0071]).

Claim 9 is rejected under AIA  35 U.S.C §103 as being unpatentable over Spinelli et al. (US 20070088500 A1, hereinafter Spinelli) in view of Ettinger et al. (US 20160138927 A1, hereinafter Ettinger) and in view of Abramovich et al. (US 20080262714 A1, hereinafter Abramovich) and in view of Furuhata et al. (US 20130116919 A1, hereinafter Furuhata).

As to dependent claim 9, the rejection of claim 1 is incorporated. Spinelli teaches the method of claim 1, wherein in response to detecting the second user input, providing the audio of the traversal information and from the starting location and the ending location, providing t the traversal information (paragraph [0036], a subsequent click on an ending address/location, which serves to input such starting and ending addresses/locations to the software or algorithm for generation of the directions, wherein the generated direction is the determined path in the direction of navigation).
Spinelli/Ettinger/Abramovich does not teach:
in accordance with a determination of at least one hazard along the path, providing the audio of the traversal information comprises providing audio information about the at least one hazard.
Furuhata teaches:
in accordance with a determination of at least one hazard along the path, providing the audio of the traversal information comprises providing audio information about the at least one hazard (paragraph [0101], In accordance with this, instead of the warning location, the location/speed detection part 202 may be configured to detect the location (the output condition 402 location shown in FIG. 4) at which the output of the voice message (that is, the hazard location information)).
Since Spinelli/Ettinger/Abramovich teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in accordance with a determination of at least one hazard along the path, providing the audio of the traversal information comprises providing audio information about the at least one hazard, as taught by Furuhata, as the prior arts are in the same application field of providing path guidance information, and Furuhata further teaches providing path guidance information with hazard information. By incorporating Furuhata into Spinelli/Ettinger/Abramovich would improve the integrity of Spinelli/Ettinger/Abramovich’s system by allowing a voice output of hazard location information, (Furuhata, paragraph [0003]).


Claim 12 is rejected under AIA  35 U.S.C §103 as being unpatentable over Spinelli et al. (US 20070088500 A1, hereinafter Spinelli) in view of Ettinger et al. (US 20160138927 A1, hereinafter Ettinger) and in view of Abramovich et al. (US 20080262714 A1, hereinafter Abramovich) and in view of DI CENSO et al. (US 20180266842 A1, hereinafter DI CENSO).

As to dependent claim 12, the rejection of claim 1 is incorporated. Spinelli teaches the method of claim 1, further comprising in response to detecting the second user input, (paragraph [0036], a subsequent click on an ending address/location, which serves to input such starting and ending addresses/locations to the software or algorithm for generation of the directions, wherein the generated direction is the determined path in the direction of navigation).
Spinelli/Ettinger/Abramovich does not teach:
providing an audio description of the ending location. 
DI CENSO teaches:
providing an audio description of the ending location (paragraph [0003], The audio/visual driving instructions could be, for example, written instructions displayed on a screen or spoken instructions output via a speaker system in the vehicle; paragraph [0036], Driving directions 310 includes driving directions 312, 314, 316, 318, 320, and 322, wherein 322 is the description of the ending location “SAN FRANCISCO”).
Since Spinelli/Ettinger/Abramovich teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing an audio description of the ending location, as taught by DI CENSO, as the prior arts are in the same application field of providing travel guidance information based on user specified starting locations, and DI CENSO further teaches providing audio/visual guidance information for the map travel path with travel information details. By incorporating DI CENSO into Spinelli/Ettinger/Abramovich would improve the integrity of Spinelli/Ettinger/Abramovich’s system by allowing spoken instructions output via a speaker system in the vehicle (DI CENSO, paragraph [0003]).

Claims 5 and 8 are rejected under AIA  35 U.S.C §103 a1s being unpatentable over Spinelli et al. (US 20070088500 A1, hereinafter Spinelli) in view of Ettinger et al. (US 20160138927 A1, hereinafter Ettinger) and in view of Abramovich et al. (US 20080262714 A1, hereinafter Abramovich) and in view of Terauchi et al.
 (US 20100131190 A1, hereinafter Terauchi).

As to dependent claim 5, the rejection of claim 1 is incorporated. Spinelli teaches the method of claim 1, wherein in response to detecting the second user input, providing path information (paragraph [0036], a subsequent click on an ending address/location, which serves to input such starting and ending addresses/locations to the software or algorithm for generation of the directions, wherein the generated direction is the determined path in the direction of navigation).
Spinelli/Ettinger/Abramovich does not teach:
determining a first intersection along the path from the starting location; and designating the first intersection as the ending location.  
Terauchi teaches:
determining a first intersection along the path from the starting location; and designating the first intersection as the ending location (paragraph [0007], a distance calculator that calculates a distance along the routing path from the current location to an intersection in a direction of the designated destination at which the vehicle is to turn (which is the first intersection); the distance is calculated based on that the intersection is the destination).  
to provide sure visual route guidance to driver (Terauchi, paragraph [0006]).

As to dependent claim 8, the rejection of claim 1 is incorporated. Spinelli teaches the method of claim 1, wherein in response to detecting the second user input, providing path information (paragraph [0036], a subsequent click on an ending address/location, which serves to input such starting and ending addresses/locations to the software or algorithm for generation of the directions, wherein the generated direction is the determined path in the direction of navigation).
Spinelli/Ettinger/Abramovich does not teach:
in accordance with a determination of a distance from the starting location to a nearest intersection along the path and between the starting location and the ending location, providing the traversal information comprises providing information about the distance from the starting location to the nearest intersection.  
Terauchi teaches:
(paragraph [0007], a distance calculator that calculates a distance along the routing path from the current location to an intersection in a direction of the designated destination at which the vehicle is to turn (which is the nearest intersection); an auxiliary display operator that operates the auxiliary display to display a first bent arrow of prescribed length which indicates that the intersection is a first predetermined distance away from the current location).  
Since Spinelli/Ettinger/Abramovich teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in accordance with a determination of a distance from the starting location to a nearest intersection along the path and between the starting location and the ending location, providing the traversal information comprises providing information about the distance from the starting location to the nearest intersection, as taught by Terauchi, as the prior arts are in the same application field of providing travel guidance information on a map. By incorporating Terauchi into Spinelli/Ettinger/Abramovich would expand the utility of Spinelli/Ettinger/Abramovich’s system by allowing to provide sure visual route guidance to driver (Terauchi, paragraph [0006]).

Claim 10 is rejected under AIA  35 U.S.C §103 as being unpatentable over Spinelli et al. (US 20070088500 A1, hereinafter Spinelli) in view of Ettinger et al. (US 20160138927 A1, hereinafter Ettinger) and in view of Abramovich et al. (US 20080262714 A1, hereinafter Abramovich) and in view of Wyche et al. (US 5857066, hereinafter Wyche).

As to dependent claim 10, the rejection of claim 1 is incorporated. Spinelli teaches the method of claim 1, wherein in response to detecting the second user input, providing information between the starting location to the ending location (paragraph [0036], a subsequent click on an ending address/location, which serves to input such starting and ending addresses/locations to the software or algorithm for generation of the directions, wherein the generated direction is the determined path in the direction of navigation), and Ermilov teaches providing audio guidance information of a path.
Spinelli/Ettinger/Abramovich does not teach:
in accordance with a determination of an elevation change along the path between the starting location and the ending location, providing the traversal information comprises providing information about the elevation change.  
Wyche teaches:
in accordance with a determination of an elevation change along the path between the starting location and the ending location, providing the traversal information comprises providing information about the elevation change (Col 1 line 52-57, to provide a hiking trail map which shows not only the horizontal path of a hiking trail, but also the continuous changes in elevation of such trail from its beginning to end represented in a 3D perspective or virtual image).  
Since Spinelli/Ettinger/Abramovich teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in accordance with a determination of at least one hazard along the path between the starting location and the ending location, providing the traversal information comprises providing information about the at least one hazard, as taught by Wyche, as the prior arts are in the same application field of providing travel guidance information on a map. By incorporating Wyche into Spinelli/Ettinger/Abramovich would expand the utility of Spinelli/Ettinger/Abramovich’s system by allowing to changes in elevation of the course of travel are continuously shown to facilitate visual appreciation with 3D or virtual perspective of the difficulty thereof by the traveler (Wyche, Col 2 line 12-16).


Claim 13 is rejected under AIA  35 U.S.C §103 as being unpatentable over Spinelli et al. (US 20070088500 A1, hereinafter Spinelli) in view of Ettinger et al. (US 20160138927 A1, hereinafter Ettinger) and in view of Abramovich et al. (US 20080262714 A1, hereinafter Abramovich) and in view of McGaffey al. (US 6340936 B1, hereinafter McGaffey).

claim 13, the rejection of claim 1 is incorporated. Spinelli teaches the method of claim 1, further comprising: detecting, via the one or more user input devices, a user input on the map (paragraph [0036], a first click at the starting address/location).
Spinelli/Ettinger/Abramovich does not teach: 
detecting, via the one or more user inputs, a user input to select an intersection; and 
in response to detecting the user input to select an intersection, providing audio of names of one or more thoroughfares that bisect the intersection.  
McGaffey teaches:
detecting, via the one or more user inputs, a user input to select an intersection; and in response to detecting the user input to select an intersection, providing audio of names of one or more thoroughfares that bisect the intersection (Col 2 line 66-Col 3 line 4, the control unit can provide that if the push button 15 is held for an extended period of time, such as at least about three seconds, a message will play announcing the intersection and the street being crossed).  
Since Spinelli/Ettinger/Abramovich teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting, via the one or more user inputs, a user input to select an intersection; and in response to detecting the user input to select an intersection, providing audio of names of one or more thoroughfares that bisect the intersection, as taught by McGaffey, as the prior arts are in the same application field of providing travel guidance voice information. By incorporating McGaffey into emitting an audible output in the pedestrian signal system (McGaffey Col 3 line 16-18).

Claims 14-16 are rejected under AIA  35 U.S.C §103 as being unpatentable over Spinelli et al. (US 20070088500 A1, hereinafter Spinelli) in view of Ettinger et al. (US 20160138927 A1, hereinafter Ettinger) and in view of Abramovich et al. (US 20080262714 A1, hereinafter Abramovich) and in view of DEVKAR et al. (US 20170328734 A1, hereinafter DEVKA).

As to dependent claim 14, the rejection of claim 1 is incorporated. Spinelli teaches the method of claim 1, further comprising: 
after detecting the first user input, detecting, via the one or more input devices, a third user input that includes a drag gesture over a plurality of locations around the starting location; in response to detecting the third user input, determining one path on the map that connect the starting location to one or more of the plurality of locations (paragraph [0036], such indication can also be a click at the starting address/location and a drag to an ending address/location, which serves to input such starting and ending addresses/locations to the software or algorithm for generation of the directions; the drag to an ending location is the third user input; dragging form the start location to the end location goes over a plurality of other locations around), and Ermilov teaches 
providing audio that includes traversal information about traversing along the one path from the starting location  (paragraph [0279], The path guidance module 420 can determine the desired direction based at least the current location of the user and the location of the next waypoint.  The path guidance module 420 can also take into consideration map information when determining the desired direction.  For example, the map information may reveal that the user's path is restricted in various ways, e.g., by the course of a roadway, obstacles of any type etc).
Spinelli/Ettinger/Abramovich does not teach:
determining one or more paths on the map that connect the starting location to another location.
DEVKA teaches:
determining one or more paths on the map that connect the starting location to another location (paragraph [0011], determining one or more paths between the start location and the destination location).
Since Spinelli/Ettinger/Abramovich teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining one or more paths on the map that connect the starting location to another location, as taught by DEVKA, as the prior arts are in the same application field of providing travel guidance information on a map. By incorporating DEVKA into Spinelli/Ettinger/Abramovich would expand the utility of Spinelli/Ettinger/Abramovich’s system by allowing a user travel details module that is configured to obtain information pertaining to a start time, a start location and a destination location from a client device associated with a user (DEVKA, paragraph [0018]).

As to dependent claim 15, the rejection of claim 14 is incorporated. Spinelli teaches the method of claim 14, further comprising: 
in response to detecting the third user input, and in accordance with a determination that the third user input is being performed (paragraph [0036], such indication can also be a click at the starting address/location and a drag to an ending address/location, which serves to input such starting and ending addresses/locations to the software or algorithm for generation of the directions; the drag to an ending location is the third user input; dragging form the start location to the end location goes over a plurality of other locations around):   
determining a location of the plurality of locations that is associated with a current position of the drag gesture (paragraph [0036], a drag to an ending address/location is the determined location associated with the dragging); 
providing audio (paragraph [0003], The audio/visual driving instructions could be, for example, written instructions displayed on a screen or spoken instructions output via a speaker system in the vehicle) that includes traversal information about traversing along a path that connects the starting location to a location nearest to the location that is associated with a current position of the drag gesture (paragraph [0036], the drag input such starting and ending addresses/locations for generation of the directions is the determined path).  
Spinelli/Ettinger/Abramovich does not teach:
determining a plurality of paths that are connected to the starting location; and 

DEVKA teaches:
determining a plurality of paths that are connected to the starting location (paragraph [0011], determining one or more paths between the start location and the destination location); and 
determing a path of the plurality of paths that connects the starting location to a location on the map (paragraph [0011], processing a selection of at least one path from the one or more paths).
Since Spinelli/Ettinger/Abramovich teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a plurality of paths that are connected to the starting location, and determining a path of the plurality of paths that connects the starting location to a location on the map, as taught by DEVKA, as the prior arts are in the same application field of providing travel guidance information on a map. By incorporating DEVKA into Spinelli/Ettinger/Abramovich would expand the utility of Spinelli/Ettinger/Abramovich’s system by allowing a user travel details module that is configured to obtain information pertaining to a start time, a start location and a destination location from a client device associated with a user (DEVKA, paragraph [0018]).


claim 16, the rejection of claim 14 is incorporated. Spinelli/Ettinger/Abramovich does not teach the method of claim 14, wherein providing audio of the traversal information comprises providing a cardinal direction of travel from the starting location and along the path of the plurality of paths.  
DEVKA teaches:
providing audio of the traversal information comprises providing a cardinal direction of travel from the starting location and along the path of the plurality of paths (paragraph [0011], voice based navigation guidance for the location coordinates of the selected path, wherein the location coordinates ins the cardinal direction of travel; determining one or more paths between the start location and the destination location).
Since Spinelli/Ettinger/Abramovich teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing audio of the traversal information comprises providing a cardinal direction of travel from the starting location and along the path of the plurality of paths, as taught by DEVKA, as the prior arts are in the same application field of providing travel guidance information on a map. This combination allows By incorporating DEVKA into Spinelli/Ettinger/Abramovich would expand the utility of Spinelli/Ettinger/Abramovich’s system by allowing a user travel details module that is configured to obtain information pertaining to a start time, a start location and a destination location from a client device associated with a user (DEVKA, paragraph [0018]).

Claim 17 is rejected under AIA  35 U.S.C §103 as being unpatentable over Spinelli et al. (US 20070088500 A1, hereinafter Spinelli) in view of Ettinger et al. (US 20160138927 A1, hereinafter Ettinger) and in view of Abramovich et al. (US 20080262714 A1, hereinafter Abramovich) and in view of DEVKAR et al. (US 20170328734 A1, hereinafter DEVKA) and in view of IWASE et al. (US 20100321406 A1, hereinafter IWASE) and in view of McGaffey al. (US 6340936 B1, hereinafter McGaffey).

As to dependent claim 17, the rejection of claim 14 is incorporated. Spinelli/Ettinger/Abramovich/DEVKA does not teach the method of claim 14, further comprising: 
in response to detecting the third user input, determining one or more paths that are connected to the starting location and are bisected by the drag gesture; and 
providing audio that includes street names of each path of the one or more paths in an order that the respective paths are bisected by the drag gesture.  
	IWASE teaches:
in response to detecting the third user input, determining one or more paths that are connected to the starting location and are bisected by the drag gesture, and the one or more paths in an order that the respective paths are bisected by the drag gesture (Fig. 13, paragraph [0153], the section 316 of the trajectory line 302 between the start point 312 and the end point 314 specified in the above-described manner, while sliding his/her finger on the map screen 300; the dragging trajectory bisects plurality of streets in an order).
the trajectory line 302 on the map screen 300 is traced (IWASE, paragraph [0153]).
Spinelli/Ettinger/Abramovich/DEVKA/IWASE does not teach: 
providing audio that includes street names.  
McGaffey teaches:
providing audio that includes street names (Col 2 line 66-Col 3 line 4, the control unit can provide that if the push button 15 is held for an extended period of time, such as at least about three seconds, a message will play announcing the intersection and the street being crossed).  
Since Spinelli/Ettinger/Abramovich/DEVKA/IWASE teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing audio that includes street names, as taught by McGaffey, as the prior arts are in the same application field emitting an audible output in the pedestrian signal system (McGaffey, Col 3 line 16-18).

Claims 18-19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Spinelli et al. (US 20070088500 A1, hereinafter Spinelli) in view of Ettinger et al. (US 20160138927 A1, hereinafter Ettinger) and in view of Abramovich et al. (US 20080262714 A1, hereinafter Abramovich) and in view of CHUPAKHIN (US 20160313138 A1, hereinafter CHUPAKHIN).

As to dependent claim 18, the rejection of claim 14 is incorporated. Spinelli/Ettinger/Abramovich does not teach the method of claim 1, further comprising: after detecting the second user input, detecting, via the one or more input devices, a third user input to designate a new location on the map as a new starting location; in response to detecting the third user input, designating the new location as the new starting location.  
CHUPAKHIN teaches:
after detecting the second user input, detecting, via the one or more input devices, a third user input to designate a new location on the map as a new starting location; in response to detecting the third user input, designating the new location as the new starting location (paragraph [0062], once the route is generated and displayed on the map image 302 (wherein the third user input is received for specifying the destination location), the user may wish to change the route by selecting a new start location on the map image 302 or by clicking an icon representing the first start location 802 and dragging the icon across the map to a new location 808).
Since Spinelli/Ettinger/Abramovich teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate after detecting the second user input, detecting, via the one or more input devices, a third user input to designate a new location on the map as a new starting location; in response to detecting the third user input, designating the new location as the new starting location, as taught by CHUPAKHIN, as the prior arts are in the same application field of providing travel guidance information on a map. By incorporating CHUPAKHIN into Spinelli/Ettinger/Abramovich would expand the utility of Spinelli/Ettinger/Abramovich’s system by allowing to transmit to the server 104 a request to change the route in accordance with the changes to the start or end locations (CHUPAKHIN, paragraph [0062]).

As to dependent claim 19, the rejection of claim 18 is incorporated. Spinelli/Ettinger/Abramovich does not teach the method of claim 18, further comprising: after detecting the third user input, detecting, via the one or more input devices, a fourth user input to designate a previous starting location as the new starting location; and in response to detecting the fourth user input, designating the previous starting location as the new starting location.  
CHUPAKHIN teaches:
(paragraph [0062], once the route is generated and displayed on the map image 302 (wherein the third user input is received for specifying the destination location), the user may wish to change the route by selecting a new start location on the map image 302 or by clicking an icon representing the first start location 802 and dragging the icon across the map to a new location 808, wherein the user just drags the start icon (the fourth user input) to the previous start location).
Since Spinelli/Ettinger/Abramovich teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate after detecting the third user input, detecting, via the one or more input devices, a fourth user input to designate a previous starting location as the new starting location; and in response to detecting the fourth user input, designating the previous starting location as the new starting location, as taught by CHUPAKHIN, as the prior arts are in the same application field of providing travel guidance information on a map. By incorporating CHUPAKHIN into Spinelli/Ettinger/Abramovich would expand the utility of Spinelli/Ettinger/Abramovich’s system by allowing to transmit to the server 104 a request to change the route in accordance with the changes to the start or end locations (CHUPAKHIN, paragraph [0062]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, and 20-21, cancellation of claim 11.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143